Title: To Thomas Jefferson from Caldcleugh & Thomas, 23 October 1804
From: Thomas, Caldcleugh &
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Philadelphia Oct. 23. 1804
               
               When  Mr. Claxton was in this City some time ago, he requested us to order from London for your use, six patent Lamps of a particular form & color; he also requested us to inform you of their arrival, in order that you might direct their destination—the Ship Active arrived yesterday & the Lamps conformable to order are in her, they will be landed in the course of a few days & if you will be pleased to give us the necessary directions they shall be forwarded immediately after they are opened—we take the liberty of mentioning that by the same Vessel we have received a number of mantle piece fountain Lamps, of which Kind Mr Claxton informed us you would probably be in want;—should this be the case we will forward with the other Lamps the nearest your directions as to form or pattern that we may have, which if not approved of can be returned—
               We are Sir With respect Yr. obdt. Servts.
               
                  Caldcleugh & Thomas
               
            